


110 HCON 394 IH: Honoring and recognizing Acting Architect

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 394
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Wamp submitted
			 the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Honoring and recognizing Acting Architect
		  of the Capitol Stephen Ayers for his contributions to the construction of the
		  Capitol Visitor Center and his dedication to the maintenance of the Capitol
		  complex.
	
	
		Whereas on February 4, 2007, Stephen T. Ayers assumed the
			 position of Acting Architect of the Capitol;
		Whereas Mr. Ayers joined the Architect of the Capitol
			 office in 1997 as assistant superintendent for the Senate Office
			 Buildings;
		Whereas Mr. Ayers was promoted to deputy superintendent in
			 1999 and then superintendent of the Library Buildings and Ground in
			 2002;
		Whereas in March 2005, Mr. Ayers was appointed deputy
			 architect and chief operating officer;
		Whereas Mr. Ayers’ extensive career in architecture
			 includes a Bachelor’s of Science degree in architecture, Master’s of Science in
			 systems management, 5 years of service with the 6510th Civil Engineering
			 Squadron, for which he earned the Meritorious Service Medal, and 6 years as
			 general engineer for Voice of America in the District of Columbia, Greece, and
			 Germany;
		Whereas Mr. Ayers inherited the challenge of completing
			 the Capitol Visitor Center, a 580,000 square foot expansion of the United
			 States Capitol;
		Whereas Mr. Ayers has managed the completion of this
			 project with professionalism, acting in the best interest of the Congress, the
			 Capitol, and the millions of visitors who will pass through the Capitol Visitor
			 Center every year; and
		Whereas the Capitol Visitor Center is expected to open on
			 December 2, 2008, largely due to Mr. Ayers’ leadership: Now, therefore, be
			 it
		
	
		That Congress recognizes and honors
			 Acting Architect of the Capitol Stephen T. Ayers for his contributions to the
			 construction of the Capitol Visitor Center and his dedication to the
			 maintenance of the Capitol complex.
		
